1078-13
                                             ELECTRONIC RECORD


CCA #      01-12-00361-CR                                     OFFENSE:          Poss of a Controlled Substance


           Manuel Santos Martinez v. The State
STYLE:     of Texas                                           PUNISHMENT:       35 rs TDCJ


                                                              COUNTY:           Harris


TRIAL COURT:                  262nd District Court                                                         MOTION
TRIAL COURT #:                1216791                              FOR REHEARING IS:
TRIAL COURT JUDGE:            The Honorable Denise                 DATE:
                              Bradley              •               JUDGE:
DISPOSITION:          MODIFYAFF

DATE:              07/30/13
JUSTICE:       JUSTICE LAURA C. HIGLEY

PC   N

S    Y

PUBLISH:       N

DNP:       Y



CLK RECORD:        06/08/12 (1 VOL)                                      SUPP CLK RECORD     01/31/13, 02/11/13
RPT RECORD:         06/06/12 (1 VOL)                                          SUPP RPT RECORD
STATE BR:          12/28/12                                                   SUPP BR
APP BR:            11/21/12                                                  PRO SE BR




                                  IN THE COURT OF CRIMINAL APPEALS


ELECTRONIC RECORD                                                 CCA#         xpit'is
           Stflte?S                     Petition                    Disposition:

FOR DISCRETIONARY REVIEW IN CCA IS:                                 DATE:

                                                                    JUDGE:

DATE: ^W,7 )£. O^/V                                                 SIGNED:.                        PC:.

JUDGE:         /<C                                                  PUBLISH:                       DNP:




                      MOTION FOR REHEARING IN                       MOTION FOR STAY OF MANDATE IS:

CCA IS:.                       ON                                                             ON
                                                                               FBTl'llUN
JUDGE:
                                                       -FOR filSORETIONAkY REVIEW
                                                          RMSCB
                                                       IS rt/L,}*//
                                                       DATE. /4,rU % ? ^
                                                                 JUDCte ™